This is an appeal from an order made at a special term of the Supreme Court, Rensselaer County, denying plaintiff’s motion to strike from the answer herein an alleged counterclaim. The complaint seeks a declaratory judgment that plaintiff is the owner of a building situated on premises now owned by defendant and is entitled to remove the same. It is alleged that a removal of the building can be accomplished without material damage to the freehold. The answer denies ownership of the building by the plaintiff, and alleges by way of a counterclaim, if it is- found plaintiff does own the building, that the same cannot be removed without great damage to the freehold, and asks for a declaration of the defendant’s rights in the matter. The court below held that there was as much cause for a declaration as asked for in the counterclaim as there was for a declaration of the right of removal as pleaded for *1060in the complaint. Order affirmed, with $10 costs and disbursements. All
concur.